DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is non-final due to a new ground of rejection in response to Applicant’s arguments filed on 3/8/2022.

Response to Amendment
The Amendment filed on 3/8/2022 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the title have overcome the objection previously set forth in the Non-Final Office Action mailed on 1/19/2022.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-22 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by TS23.502 (5G; Procedures for the 5G system, 3GPP TS 23.502 version 15.3.0 Release 15, ETSI technical specification, September 2018).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TS23.502 (5G; Procedures for the 5G system, 3GPP TS 23.502 version 15.3.0 Release 15, ETSI technical specification, September 2018).

Regarding claims 1 and 11, TS23.502teaches a communication method (TS23.502, front page, procedures for the 5G system), comprising:
sending, by a policy control network element, policy control information to a network device (TS23.502, page 275, the PCF may provide the NF Service Consumer, e.g. SMF with policy information about the PDU Session), wherein the policy control information indicates a trigger event for reporting transport network information, and wherein the trigger event triggers the network device to report the transport network information to the policy control network element (TS23.502, page 275, Policy Control Request Trigger information i.e. a set of Policy Request Trigger(s) as defined in clause 6.1.3.5 of TS 23.503 [20]. When a Policy Control Request Trigger condition is met the NF Service Consumer, e.g. SMF shall contact the PCF and provide information on the Policy Control Request Trigger condition that has been met);
receiving, by the policy control network element, the transport network information from the network device (TS23.502, pages 35 and 223, When a Policy Control Request Trigger condition is met the SMF requests to update (Npcf_SMPolicyControl_Update) the SM Policy Association and provides information on the conditions that have been met. If the AMF notified the SMF that the access type of the PDU session can be changed in step 4, and if PCC is deployed, the SMF perform an SMF initiated SM Policy Association Modification procedure as defined in clause 4.16.5.1 if Policy Control Request Trigger condition(s) have been met (i.e. change of Access Type). The PCF may provide updated PCC Rule(s)), wherein the transport network information indicates a type of a transport network (TS23.502, page 35, if Policy Control Request Trigger condition(s) have been met (i.e. change of Access Type));
formulating, by the policy control network element, a control policy based on the transport network information (TS23.502, page 223, The PCF makes a policy decision as described in TS 23.503 [20]. The PCF may determine that updated or new policy information needs to be sent to the SMF.); and
sending, by the policy control network element, the control policy to the network device (TS23.502, page 224, The PCF answers with a Npcf_SMPolicyControl_Update response with updated policy information about the PDU Session determined in step 3).

Regarding claims 2 and 12, TS23.502 teaches wherein the trigger event comprises one or more events in a policy control request (PCR) trigger form (TS23.502, page 275, Policy Control Request Trigger information i.e. a set of Policy Request Trigger(s) as defined in clause 6.1.3.5 of TS 23.503 [20]. When a Policy Control Request Trigger condition is met the NF Service Consumer, e.g. SMF shall contact the PCF and provide information on the Policy Control Request Trigger condition that has been met).

Regarding claims 3 and 13, TS23.502 teaches wherein the type of the transport network comprises at least one of an optical fiber transport network, or a satellite transport network (TS23.502, page 35, if Policy Control Request Trigger condition(s) have been met (i.e. change of Access Type)).

Regarding claims 4 and 14, TS23.502 teaches wherein the trigger event comprises transport network type change event (TS23.502, page 35, if Policy Control Request Trigger condition(s) have been met (i.e. change of Access Type)).

Regarding claim 5, TS23.502 teaches wherein the network device is a session management function network element (TS23.502, page 275, the PCF may provide the NF Service Consumer, e.g. SMF with policy information about the PDU Session); and
wherein the session management policy comprises adjusting a transmission delay parameter to a value greater than or equal to a transport network delay (TS23.502, page 42, If the SMF, while waiting for the User Plane Connection to be activated, receives any additional Data Notification message or, in the case that the SMF buffers the data packets, additional data packets for a QoS Flow associated with a higher priority (i.e. ARP priority level) than the priority indicated to the AMF in the previous Namf_Communication_N1N2MessageTransfer, or the SMF derive a different Paging Policy Indicator according to the additional Data Notification or the DSCP of the data packet, the SMF invokes a new Namf_Communication_N1N2MessageTransfer indicating the higher priority or different Paging Policy Indicator to the AMF.).

Regarding claim 6, TS23.502 teaches further comprising:
receiving, by the network device, the policy control information from the policy control network element (TS23.502, page 275, the PCF may provide the NF Service Consumer, e.g. SMF with policy information about the PDU Session); and
sending, by the network device, the transport network information to the policy control network element (TS23.502, page 224, The PCF answers with a Npcf_SMPolicyControl_Update response with updated policy information about the PDU Session determined in step 3).

Regarding claims 7 and 18, TS23.502 teaches a communication method (TS23.502, front page, procedures for the 5G system), comprising:
receiving, by a network device, policy control information from a policy control network element (TS23.502, page 275, the PCF may provide the NF Service Consumer, e.g. SMF with policy information about the PDU Session), wherein the policy control information indicates a trigger event for reporting transport network information, and the trigger event is for triggering the network device to report the transport network information to the policy control network element (TS23.502, page 275, Policy Control Request Trigger information i.e. a set of Policy Request Trigger(s) as defined in clause 6.1.3.5 of TS 23.503 [20]. When a Policy Control Request Trigger condition is met the NF Service Consumer, e.g. SMF shall contact the PCF and provide information on the Policy Control Request Trigger condition that has been met);
sending, by the network device, transport network information to the policy control network element, wherein the transport network information is for formulating a control policy and indicates a type of a transport network (TS23.502, pages 35 and 223, When a Policy Control Request Trigger condition is met the SMF requests to update (Npcf_SMPolicyControl_Update) the SM Policy Association and provides information on the conditions that have been met. If the AMF notified the SMF that the access type of the PDU session can be changed in step 4, and if PCC is deployed, the SMF perform an SMF initiated SM Policy Association Modification procedure as defined in clause 4.16.5.1 if Policy Control Request Trigger condition(s) have been met (i.e. change of Access Type). The PCF may provide updated PCC Rule(s)); and
receiving, by the network device, the control policy from the policy control network element (TS23.502, page 224, The PCF answers with a Npcf_SMPolicyControl_Update response with updated policy information about the PDU Session determined in step 3).

Regarding claims 8 and 19, TS23.502 teaches wherein the trigger event comprises one or more events in a policy control request (PCR) trigger form (TS23.502, page 275, Policy Control Request Trigger information i.e. a set of Policy Request Trigger(s) as defined in clause 6.1.3.5 of TS 23.503 [20]. When a Policy Control Request Trigger condition is met the NF Service Consumer, e.g. SMF shall contact the PCF and provide information on the Policy Control Request Trigger condition that has been met).

Regarding claims 9 and 20, TS23.502 teaches wherein the trigger event comprises a transport network type change event (TS23.502, page 35, if Policy Control Request Trigger condition(s) have been met (i.e. change of Access Type)).

Regarding claims 10 and 16, TS23.502 teaches wherein the network device is a session management function network element  (TS23.502, page 275, the PCF may provide the NF Service Consumer, e.g. SMF with policy information about the PDU Session), and the control policy comprises a session management policy (TS23.502, page 224, The PCF answers with a Npcf_SMPolicyControl_Update response with updated policy information about the PDU Session determined in step 3).

Regarding claim 15, TS23.502 teaches wherein the transport network information comprises a capability of a transport network, wherein the trigger event comprises a transport network capability change event (TS23.502, page 35, if Policy Control Request Trigger condition(s) have been met (i.e. change of Access Type)).

Regarding claim 17, TS23.502 teaches wherein the session management policy comprises adjusting a transmission delay parameter to a value greater than or equal to a transport network delay (TS23.502, page 42, If the SMF, while waiting for the User Plane Connection to be activated, receives any additional Data Notification message or, in the case that the SMF buffers the data packets, additional data packets for a QoS Flow associated with a higher priority (i.e. ARP priority level) than the priority indicated to the AMF in the previous Namf_Communication_N1N2MessageTransfer, or the SMF derive a different Paging Policy Indicator according to the additional Data Notification or the DSCP of the data packet, the SMF invokes a new Namf_Communication_N1N2MessageTransfer indicating the higher priority or different Paging Policy Indicator to the AMF.).

Regarding claim 21, TS23.502 teaches wherein the program further includes instructions to:
monitor a quality of service (QoS) of the transport network (TS23.502, page 205, The Network Exposure Function (NEF) supports external exposure of capabilities of network functions. External exposure can be categorized as Monitoring capability, Provisioning capability, and Policy/Charging capability); and
determine the transport network information based on monitored QoS information (TS23.502, page 205, The Monitoring capability is for monitoring of specific event for UE in 5GS and making such monitoring events information available for external exposure via the NEF. The Provisioning capability is for allowing external party to provision of information which can be used for the UE in 5GS.).

Regarding claim 22, TS23.502 teaches wherein the program further includes instructions to:
monitor a quality of service (QoS) of the transport network (TS23.502, page 205, The Network Exposure Function (NEF) supports external exposure of capabilities of network functions. External exposure can be categorized as Monitoring capability, Provisioning capability, and Policy/Charging capability);
send monitored QoS information to a network data analytics function network element (TS23.502, page 205, The Monitoring capability is for monitoring of specific event for UE in 5GS and making such monitoring events information available for external exposure via the NEF. The Provisioning capability is for allowing external party to provision of information which can be used for the UE in 5GS.); and
receive the transport network information from the network data analytics function network element (TS23.502, page 205, The Monitoring capability is for monitoring of specific event for UE in 5GS and making such monitoring events information available for external exposure via the NEF. The Provisioning capability is for allowing external party to provision of information which can be used for the UE in 5GS.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/HEE SOO KIM/Primary Examiner, Art Unit 2443